Order entered July 2, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00255-CR
                                    No. 05-18-00256-CR

                          RICKY ALAN SINGLETON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                     Trial Court Cause Nos. F16-76725-I, F17-75059-I

                                          ORDER
       Before the Court is court reporter Georgina Ware’s July 1, 2018 request for an extension

of time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

filed within THIRTY DAYS of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE